*456(On Application for Rebearing.)
Tbe point is made that tbe bill seeks to bave tbe mortgage declared void because constructively fraudulent, and therefore that it should not be declared fraudulent as to tbe machinery and other property of a fixed nature therein conveyed, but merely as to the lumber and other supplies to be manufactured into furniture, etc. Whatever of merit there may be in this contention, the point was not raised by any of the objections taken to the bill in the court below. It is therefore not presented for our consideration and upon it we express no opinion.
The application for a rehearing is overruled.